         Case: 3:20-cv-00873-bbc Document #: 3 Filed: 09/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DENNIS HOHOL ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 20-cv-873-bbc
 STATE OF WISCONSIN,

         Respondent.


        Petitioner Dennis Hohol seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than October 13, 2020. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately March 21, 2020 through the

date of the petition, September 21, 2020.




                                            ORDER

        IT IS ORDERED that:

                1.     Petitioner Dennis Hohol may have until October 13, 2020, to pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee.
        Case: 3:20-cv-00873-bbc Document #: 3 Filed: 09/21/20 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before October 13, 2020, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 21st day of September, 2020.

                                  BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
